NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                        AMBERLAYNE S., Appellant,

                                        v.

      DEPARTMENT OF CHILD SAFETY, I.S., S.T., H.S., Appellees.

                             No. 1 CA-JV 18-0391
                               FILED 3-21-2019


           Appeal from the Superior Court in Maricopa County
                             No. JD12725
                The Honorable Karen A. Mullins, Judge

                                  AFFIRMED


                                   COUNSEL

Maricopa County Public Advocate's Office, Mesa
By Suzanne W. Sanchez
Counsel for Appellant

Arizona Attorney General's Office, Mesa
By Laurie Blevins
Counsel for Appellee
                      AMBERLAYNE S. v. DCS, et al.
                         Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge James B. Morse Jr. delivered the decision of the Court, in
which Judge Jon W. Thompson and Vice Chief Judge Peter B. Swann joined.


M O R S E, Judge:

¶1           Amberlayne S. ("Mother") appeals the juvenile court's order
terminating her parental rights. For the following reasons, we affirm.

                 FACTS AND PROCEDURAL HISTORY

¶2              Mother is the biological parent of I.S., S.T., and H.S.
(collectively, the "Children"), born September 30, 2006, March 19, 2008, and
April 6, 2009, respectively.1

¶3           In October 2013, the Department of Child Safety ("DCS") took
temporary custody of the Children due to allegations of Mother's substance
abuse. The Children were adjudicated dependent, but the dependency was
later dismissed in July 2015 after Mother successfully participated in
substance-abuse treatment.

¶4            Fifteen months later in October 2016, DCS removed the
Children from Mother's care again due to Mother's substance abuse. The
Children were placed with their paternal grandmother. In April 2017, the
juvenile court adjudicated the Children dependent again after Mother
failed to appear for a pretrial conference.

¶5             Meanwhile, I.S. was diagnosed with autism after exhibiting
"severe behaviors with aggression and outbursts towards others and
himself." In June 2017, DCS filed a motion for change in physical custody
of I.S. That same month, a home-study report provided that I.S.'s current
placement with paternal grandmother was no longer appropriate due to
her inability to parent I.S. along with S.T. and H.S. The report indicated
that I.S. was "pretty violent, acting up, having [the] police called often," and
required an individualized education plan for his behaviors, speech
therapy, and "one on one therapy." The juvenile court granted the motion


1      The parental rights of I.S.'s biological father and S.T. and H.S.'s
biological father were terminated. Neither father is a party to this appeal.


                                       2
                      AMBERLAYNE S. v. DCS, et al.
                         Decision of the Court

and I.S. was placed with "family friends" who could better address I.S.'s
special needs.

¶6           DCS referred Mother to a variety of services, including drug
testing, domestic-violence classes, and parent-aid services. Mother
struggled with the case plan throughout the dependency. She routinely
refused services, failed to participate in substance-abuse testing, and did
not complete her domestic-violence counselling. Her attendance at
scheduled visitation with the Children was sporadic. After November
2017, parent-aid services closed when she stopped attending visitations
altogether.

¶7             In March 2018, DCS moved to terminate Mother's parental
rights to the Children. Mother contested the severance.

¶8            In September 2018, the juvenile court severed Mother's
parental rights based upon the statutory grounds of substance abuse, nine
months out-of-home placement, and recurrent removal. Ariz. Rev. Stat.
("A.R.S.") § 8-533(B)(3), (8)(a), and (B)(11). The court also found the
termination of Mother's rights to be in the Children's best interests. See
A.R.S. § 8-533(B).

¶9             Mother timely appealed. We have jurisdiction pursuant to
Article 6, Section 9, of the Arizona Constitution, and A.R.S. §§ 8-235(A), 12-
120.21(A)(1), and -2101(A).

                               DISCUSSION

¶10            We view the evidence "in a light most favorable to affirming
the [juvenile] court's findings." Maricopa Cty. Juv. Action No. JS-8490, 179
Ariz. 102, 106 (1994). We will uphold the juvenile court's findings of fact
unless they are unsupported by reasonable evidence, and we will affirm a
severance order unless it is clearly erroneous. Jesus M. v. Ariz. Dep't of Econ.
Sec., 203 Ariz. 278, 280, ¶ 4 (App. 2002).

¶11            Here, Mother does not contest the grounds for severance
found by the juvenile court, and only challenges the court's best interests
findings. "[A] determination of the child's best interest must include a
finding as to how the child would benefit from a severance or be harmed by
the continuation of the relationship." Maricopa Cty. Juv. Action No. JS-
500274, 167 Ariz. 1, 5 (1990). This finding requires the juvenile court to
consider the totality of the circumstances, Dominique M. v. Dep't of Child
Safety, 240 Ariz. 96, 99, ¶ 12 (App. 2016), and balances the parent's rights
"against the independent and often adverse interests of the child in a safe


                                       3
                       AMBERLAYNE S. v. DCS, et al.
                          Decision of the Court

and stable home life," Kent K. v. Bobby M., 210 Ariz. 279, 286, ¶ 35 (2005).
Severance is not "automatically . . . in a child's best interests just because the
child is adoptable," but when "a current placement meets the child's needs
and the child's prospective adoption is otherwise legally possible and
likely, a juvenile court may find that termination of parental rights, so as to
permit adoption, is in the child's best interests." Demetrius L. v. Joshlynn F.,
239 Ariz. 1, 4, ¶¶ 12, 14 (2016).

¶12            Mother argues that the juvenile court failed to consider the
totality of the circumstances when making its best-interests findings. She
asserts that because the juvenile court did not "expressly consider the
disposition of the children's sibling relationship, the court failed to consider
the totality of the circumstances when making its best-interests
determination." She argues that the juvenile court was required to find that
the Children would continue to maintain frequent contact with one another
even after termination of the parent-child relationship. Failure to consider
such findings, she asserts, results in a "fatally defective" termination order.

¶13           The juvenile court considered and weighed the evidence.
Based on the totality of the circumstances, the court found severance to be
in the Children's best interests, as it would "be a detriment for the Children
to have to wait an indeterminate period of time" to see if Mother will engage
in drug abuse treatment and successfully complete it. The juvenile court
also found that the Children were adoptable, and their respective
placements were the least restrictive placements meeting all of the
Children's needs, including I.S.'s special needs.

¶14           At trial, DCS emphasized that I.S.'s current placement was
meeting all of his "high needs" as a child on the autism spectrum, as they
have experience handling autistic children. I.S.'s placement previously
reported that they are "capable of handling the unique challenges that come
with parenting an additional child with autism" and that they will
effectively advocate for I.S.'s educational, medical, and behavioral needs.
In a January 10, 2018, report, DCS noted that I.S. was assigned to a
behavioral coach and therapist and that in November 2017, he was placed
on "[d]iversion" after he "punched a teacher during a classroom riot at his
behavioral school." I.S.'s school reported that since then, however, I.S. has
"done a 180."

¶15           The Children's placements are willing to adopt them and
provide a "safe and stable environment with people they consider their
parents and that they see every day." The Children are able to see each
other at visits and their placements ensure they see each other often.


                                        4
                       AMBERLAYNE S. v. DCS, et al.
                          Decision of the Court

Additionally, since being with his current placement, I.S. has, as his school
also previously reported, "completely changed." The court also heard
evidence that it would be detrimental to the Children if Mother's parental
rights are not terminated given that "Mother has refused services and hasn't
been to a visit since October 2017."

¶16             The juvenile court properly made specific written findings as
to why I.S.'s current placement is the least restrictive available and why
placement with paternal grandmother was not available. See A.R.S. § 8-
538(C). The facts at trial support the juvenile court's findings that
termination is in the Children's best interests. The juvenile court was not
required to expressly find that the Children would be able to maintain their
sibling relationship. See Christy C. v. Ariz. Dep't of Econ. Sec., 214 Ariz. 445,
451-52, ¶ 19 (App. 2007) ("When considering the [juvenile] court's express
findings, we affirm the [juvenile] court's order if the facts at trial support
the [juvenile] court's findings whether or not each supportive fact is
specifically called out by the [juvenile] court in its findings."). Furthermore,
it would impose "an undue burden and inappropriate task on a trial judge
to list every fact upon which his or her findings are based." Id. at 452, ¶ 19.

¶17           Because evidence in the record supports the juvenile court's
findings that severance of Mother's parental rights is in the Children's best
interests, we affirm the juvenile court's best interests findings and order of
termination.

                                CONCLUSION

¶18         For the foregoing reasons, we affirm the juvenile court's order
terminating the parent-child relationship between Mother and the
Children.




                          AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         5